Case 1:17-cv-00536-TFM-B Document 17 Filed 12/11/20 Page 1 of 2                         PageID #: 1461




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

     ALLEN ALTO MADDOX,                              )
                                                     )
            Petitioner,                              )
                                                     )
     vs.                                             )    CIV. ACT. NO. 1:17-cv-536-TFM-B
                                                     )
     GUY NOE,                                        )
                                                     )
            Respondent.                              )

                             MEMORANDUM OPINION AND ORDER

           On November 4, 2020, the Magistrate Judge entered a report and recommendation which

 recommends the habeas petition filed pursuant to 28 U.S.C. § 2254 by Petitioner Allen Alto

 Maddox be dismissed with prejudice as time barred and the denial of a certificate of appealability.

 See Doc. 13. Petitioner filed objections which the Court will consider timely in light of the request

 for an extension of time. See Docs. 14, 15. The Court has reviewed the report and recommendation,

 objections, and conducted a de novo review of the case file. For the reasons discussed below, the

 objections are OVERRULED and the Report and Recommendation is ADOPTED.

           In Plaintiff’s objections, he repeats his assertions of actual innocence and indicates that the

 statute of limitations period should be extended. He attaches a letter in support of his claim. See

 Doc. 15 at 10 and Appendix A. In reviewing a magistrate judge’s report and recommendation, the

 Court does not consider objections based on arguments not raised before the magistrate judge. See

 Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009).1 Next, to the extent he repeats the merits




 1
  Even the Court considered it, it would be overruled because nothing referenced in the Appendix
 provides context as to the letter and its relationship to the original criminal case. Further, a review
 of the record of the criminal case establishes that the child victim had different initials than the
 person who completed the letter.
                                                Page 1 of 2
Case 1:17-cv-00536-TFM-B Document 17 Filed 12/11/20 Page 2 of 2                       PageID #: 1462




 of the arguments his petition, as noted by the Magistrate Judge, those issues need not be further

 considered because since the petition is clearly time-barred, the Court need not determine the merits

 of the case. See Doc. 13 at 20, n. 9. Finally, to the extent Petitioner objects to the recommendation’s

 discussion on denying the certificate of appealability, the Magistrate Judge provided sufficient

 discussion as to the basis for the denial of a certificate of appealability which the Court finds to be

 correct.

        After due and proper consideration of all portions of this file deemed relevant to the issues

 raised, and a de novo determination of those portions of the Report and Recommendation to which

 objection is made, it is ORDERED as follows:

        (1) Petitioner’s objections (Doc. 15) are OVERRULED;

        (2) The Report and Recommendation (Doc. 13) is ADOPTED as the opinion of the Court;

        (3) Petitioner’s habeas petition is DISMISSED with prejudice as time barred.

        Final judgment shall issue separately in accordance with this order and Federal Rule of

 Civil Procedure 58.

        DONE and ORDERED this 11th day of December, 2020.

                                                /s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
